TD Bank Group 66 Wellington Street West TD Tower, 15th Floor Toronto ONM5K 1A2 td.com June 6, 2013 Stephanie J. Ciboroski United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Dear Ms. Ciboroski: Re:The Toronto-Dominion Bank Form 40-F for the Fiscal Year Ended October 31, 2012 Filed December 6, 2012 File No. 1-14446 Thank you for your letter dated May 23, 2013 regarding the above referenced filing.As Xihao Hu, Senior Vice President and Chief Accountant of The Toronto Dominion Bank (“TD”) discussed with your office on Wednesday, June 5, 2013, we are currently working on a response to your letter, and we confirm our intention to submit our response by June 24, 2013.Please contact myself at (416) 308-8279 or Xihao at (416) 983-1671 if you require additional information. Very truly yours, /s/ Colleen Johnston Colleen Johnston Group Head Finance, Sourcing & Corporate Communications and Chief Financial Officer cc:Kevin Vaughn (United States Securities and Exchange Commission) Lindsay McCord (United States Securities and Exchange Commission) Staci Shannon (United States Securities and Exchange Commission) Norie Campbell (Group Head Legal, Compliance and AML and General Counsel) Member of TD Bank Group
